Citation Nr: 0818200	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  07-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1972.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for diabetes mellitus.


FINDING OF FACT

The veteran's diabetes mellitus has not been related to his 
period of service, to include to any exposure to herbicides.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309(e) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in VCAA notice should be presumed prejudicial.  
The claimant bears the burden of showing such error.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In November 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  This letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide any 
evidence in his possession that pertains to his claim.  See 
38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the November 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
February 2007 SOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.

II.  Applicable laws and regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), an 
alternative method of establishing the second and/or third 
Caluza element is through a showing of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or to render medical opinions.  See 38 C.F.R. § 3.159(a) 
(2007); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay testimony is competent, however, to establish 
that observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person may provide eyewitness 
account of medical symptoms).  The Court of Appeals for 
Veterans Claims (CAVC) has emphasized that "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.")).  Barr v. Nicholson, 20 Vet. App. 528 
(2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
means actual service in-country in Vietnam from January 9, 
1962 through May 7, 1975, and includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  See 
VAOPGCPREC 7-93 (holding that service in Vietnam does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace); and VAOPGCPREC 27-97 (holding that mere service on 
a deep-water naval vessel in waters off-shore of the Republic 
of Vietnam is not qualifying service in Vietnam).

(e) Disease associated with exposure to certain herbicide 
agents. If a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
§3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of §3.307(d) are also satisfied.  
*	Chloracne or other acneform disease consistent with 
chloracne  
*	Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes)  
*	Hodgkin's disease 
*	Chronic lymphocytic leukemia
*	Multiple myeloma
*	Non-Hodgkin's lymphoma
*	Acute and subacute peripheral neuropathy 
*	Porphyria cutanea tarda
*	Prostate cancer
*	Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
*	Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
 Note 1: The term soft-tissue sarcoma includes the following:  
*	Adult fibrosarcoma
*	Dermatofibrosarcoma protuberans
*	 Malignant fibrous histiocytoma
*	Liposarcoma
*	Leiomyosarcoma
*	Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
*	 Rhabdomyosarcoma
*	Ectomesenchymoma
*	Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
*	Proliferating (systemic) angioendotheliomatosis
*	Malignant glomus tumor
*	Malignant hemangiopericytoma
*	 Synovial sarcoma (malignant synovioma)
*	Malignant giant cell tumor of tendon sheath
*	Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas
*	Malignant mesenchymoma
*	Malignant granular cell tumor
*	Alveolar soft part sarcoma  Epithelioid sarcoma
*	Clear cell sarcoma of tendons and aponeuroses
*	Extraskeletal Ewing's sarcoma
*	Congenital and infantile fibrosarcoma
*	Malignant ganglioneuroma 
Note 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

VA has also received from the Department of Defense a listing 
of locations outside of Vietnam where Agent Orange was used 
or tested over a number of years.  Agent Orange was used 
along the Demilitarized Zone (DMZ) in Korea from April 1968 
to June 1969.  Fields of fire between the front line 
defensive positions and the south barrier fence were 
defoliated.  The size of the treated area was a strip of land 
151 miles long and up to 350 yards wide from the fence north 
of the "civilian control line."  There was no indication 
that herbicides were sprayed in the DMZ itself.  Herbicides 
were applied through hand spraying and by hand distribution 
of pelletized herbicides.  Although restrictions were put in 
place to limit potential for spray drift, run-off, and damage 
to food crops, records indicate that the effects of spraying 
were sometimes observed as far as 200 meters down wind.  

The estimated number of exposed personnel is 12,056.  If a 
veteran served in Korea with one of the listed units between 
April 1968 and July 1969, exposure must be verified by the 
service department.  Once exposure has been established by 
the evidence, the presumptions found at 38 C.F.R. § 3.309(e) 
are applicable.  

Units in the area during the period of use of herbicides 
include the following:

	(a) the four combat brigades of the 2nd Infantry 
Division, which included the following units:
		* 1-38 Infantry
		* 2-38 Infantry
		* 1-23 Infantry
		* 2-23 Infantry
		* 3-23 Infantry
		* 3-32 Infantry
		* 109th Infantry
		* 209th Infantry
		* 1-72 Armor
		* 2-72 Armor
		* 4-7th Cavalry

	(b) the 3rd Brigade of the 7th Infantry Division, which 
included the following units:
		* 1-17th Infantry
		* 2-17th Infantry
		* 1-73 Armor
		* 2-10th Cavalry

	(c) Field Artillery, Signal, and Engineer troops were 
supplied as support personnel as required.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

III.  Factual background and analysis

The veteran claims that he has diabetes mellitus that he 
asserts was caused by his exposure to Agent Orange while 
serving in Korea near the DMZ.  Therefore, he believes that 
service connection should be awarded.

According to the veteran's DD-214, he had not served in 
Vietnam.  However, he had served with the Headquarters 
Company, USASA Group in Korea from January 16, 1969 and 
February 1, 1970.  This unit served in the Seoul area.  In 
July 2007, the USASCRUR replied that the veteran's unit, the 
U.S. Army Security Agency Group Headquarters, had been 
located at Camp Humphreys in Korea from January 16, 1969 to 
February 1, 1970.  This camp is located about 35 miles south 
of Seoul.  Herbicides had been used in Korea between 1967 and 
1969.  It had been used along the southern boundary of the 
DMZ between 1967 and 1969 by the Republic of Korea Armed 
Forces as part of counter-infiltration operations.  It was 
applied using hand sprayers and M8A2 trailer-mounted 
decontamination apparatus.  They had been advised by U.S. 
non-commissioned officers, but no U.S. personnel had been 
actively involved in its application.

The service medical records do not show any complaints or 
treatment of diabetes mellitus.  As such, service connection 
on a direct basis is not warranted.  Nor is there any 
indication that diabetes mellitus was present to a 
compensable degree within one year of his discharge from 
service.  Specifically, the May 1972 VA examination did not 
show the existence of this disorder.  Thus, service 
connection on a presumptive basis under 38 C.F.R. § 3.309(a) 
cannot be granted.

Presumptive service connection based upon exposure to 
herbicides pursuant to 38 C.F.R. § 3.309(e) is also not 
warranted.  Since there is no indication that the veteran had 
served in Vietnam, exposure to herbicides in the veteran's 
case cannot be presumed.  However, the presumptions of 
38 C.F.R. § 3.309(e) would apply if the veteran could 
establish that he was exposed to herbicides in certain areas 
outside of Vietnam.  In the instant case, there is no 
suggestion that the veteran was so exposed.  The Department 
of Defense has recognized that certain veteran's who had 
served with a limited number of units had been exposed during 
their tour of duty in Korea near the DMZ.  The veteran, 
however, has not demonstrated service with any of the listed 
units noted above.  Nor is there any other evidence of record 
that would demonstrate exposure to Agent Orange during his 
period of service in Korea.  Therefore, service connection 
under 38 C.F.R. § 3.309(e) is not justified.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.   In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for diabetes mellitus.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides, is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


